                     Case 1:15-cv-05727-KPF Document 175 Filed 08/02/19 Page 1 of 1

FITAPELLI
SCHAFFER
                             &      28 Liberty Street. 30th Floor • New York. NY 10005
                                   Telephone: (212) 300-0375 • Facsimile: (212) 481-1333 • www.fslawfirm.com
-   -   ATTORNEYS AT LAW -   -




                                                                             August 2, 2019


        Via ECF & Electronic Mail
        Hon. Katherine Polk Failla, U.S.D.J.
        United States District Court, S.D.N.Y.
        40 Foley Square, Room 2103
        New York, New York 10007
        E: Failla_NYSDChambers@nysd.uscourts.gov

                             Re:   Drue et al. v. Artisanal Fromagerie & Bistro LLC, et al.
                                   Civil Action No.: 15 Civ. 5727 (KPF)

        Dear Judge Failla:

                Pursuant to the telephone conference held with the Court on July 18, 2019 and following up
        on the letter written by Defense Counsel dated July 24, 2019 (see ECF No. 174), Plaintiffs write to
        inform the Court that Defendant Sarid Drory and guarantor Stephanie Schulman are now officially
        in default of the their payment obligations outlined in the Settlement Agreement and subsequent
        addendums and stipulations. See ECF Nos. 78, 150, and 170. Both Mr. Drory and Ms. Schulman
        have not made any payments to Plaintiffs since March 2019. According to the Settlement Agreement
        and Addendums, in case of default by Mr. Drory and Ms. Schulman, Plaintiffs Counsel was to
        provide notice to cure default to counsel and Ms. Schulman via electronic mail. See ECF No. 150.
        Plaintiffs provided official notice on July 18, 2019. The deadline to cure the default was August 1,
        2019. Said notice and deadline was acknowledged by Defense Counsel in their July 24, 2019 letter.
        See ECF No. 174.

                As of the date of this letter, $50,000.00 of the agreed upon settlement with Defendant Drory
        remains outstanding. Ms. Schulman previously agreed to guarantee the entire amount of the
        outstanding settlement. See ECF No. 150. No payments have been made by Mr. Drory or Ms.
        Schulman since Plaintiffs' July 18, 2019 e-mail. As such, Plaintiffs respectfully request that the
        Court enter judgment against Defendant Sarid Drory for default, hold that Defendant Drory and Ms.
        Schulman have failed in their payment obligations, and hold that Ms. Schulman shall be jointly liable
        for the judgment amount. Both Mr. Drory and Ms. Schulman consent to the Court's entry of
        judgment against them. See ECF No. 150. We thank the Court for its time and consideration.

                                                                               Respectfully yours
                                                                            ,,,,...---



        cc:        Counsel of Record (via ECF)
